DETAILED ACTION
	This office action is in response to the election filed December 4, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of Fig. 10 and Figs. 11A-11D, which includes claims 1, 3, 5-9, 17-18 and 22, in the reply filed on December 4, 2020 is acknowledged. The Applicant submitted that claim 4 also read of the species of Fig. 10 and Figs. 11A-11D. The examiner, however, disagrees, as Fig. 10 does not show that the layers 107 and 108 have the same hole at their interface. Instead, the hole in layer 108 is wider to encompass part of layer 350. Accordingly, claim 4 is withdrawn as reading on a non-elected invention.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “the driving the film transistor” in the tenth line of the claim. However, “the driving” and “the film transistor” lack antecedent basis. This limitation will instead be interpreted as “the driving thin film transistor.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an insulation stack having a first hole” and “a first protruding pattern protruding into the first hole further than the insulation stack.” However, it is unclear how the insulation stack can protrude into the first hole at all, since the hole is in the insulation stack. For the purpose of examination, the limitation in question will instead be interpreted as “a first protruding pattern protruding into the first hole.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo et al. (US 2016/0043341).
Regarding claim 1, Heo discloses an organic light-emitting display device (Fig. 8) comprising:
a substrate (810) including a display area (shown) and an edge area (not-shown, edge up substrate 810) surrounding the display area, wherein in the display area, sub-pixels are arranged in a matrix and include and emission area (area of stacked 850) and a non-emission area (area around stack 850) around the emission area (area of stacked 850);
a driving thin film transistor (830) in each sub-pixel of the substrate (810), including at least an electrode (834);
an auxiliary electrode (820) in a non-emission area of the sub-pixel;
an insulation stack (840) having a first hole (see Fig. 9C, 960) exposing the auxiliary electrode (820);
an organic light-emitting diode (OLED) (850) in the emission area, the organic light-emitting diode (850) including an anode (851) electrically connected to the driving thin film transistor (830), a cathode (853), and an organic light-emitting layer (853) between the anode (851) and the cathode (853);
a protruding layer (880) on the insulation stack (840), the protruding layer (880) begin from an anode dummy pattern at least partially in the same layer as the anode (see Fig. 9D),
wherein the protruding layer (880) includes a first protruding pattern (880) protruding into the first hole so as to overlap an upper surface of the auxiliary electrode (820) with a first vertical gap (870) between the first protruding pattern (880) and the upper surface of the auxiliary electrode (820), and

Regarding claim 7, Heo discloses wherein the auxiliary electrode (820) is located in the same lase as a source electrode or a drain electrode (834) of the driving thin-film transistor (830).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2016/0043341).
Regarding claim 3, Heo discloses the light-emitting display device of claim 1 wherein the insulation stack (840) includes a first insulation film (841) and a second insulation film (842), which are sequentially stacked. Heo, however, does not specifically disclose wherein the first insulation film is inorganic and the second insulation film is organic. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the organic light emitting display device disclosed by Heo to include wherein the first insulation film is inorganic and the second insulation film is organic in order to provide materials having different etching rates (Heo, ¶ [0128]), and since it has been held to be within the In re Leshin, 125 USPQ 416 (1960).
Regarding claim 6, Heo discloses wherein the first vertical gap (870) is formed by removing the first insulation film (841) on the upper surface of the auxiliary electrode (820, see Fig. 9E).
Regarding claim 8, Heo discloses wherein the first protruding pattern (880) has a flat shape in the first hole substantially parallel to the upper surface of the auxiliary electrode (820).
Regarding claim 9, Heo discloses wherein the organic light-emitting layer (852) is disposed on the upper surface of the auxiliary electrode (820) at a region that does not overlap the first protruding pattern (880) and the cathode (853) directly contacts the upper surface of the auxiliary electrode (820) under the first protruding pattern (880) in the first hole.

Claims 17, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al. (US 2016/0043341) in view of Bang et al. (US 2012/0208311).
Regarding claim 17, Heo discloses the organic light-emitting display device of claim 3, further comprising an interlayer insulation film (832) under the first insulation film (841), wherein flattened portions of a source electrode and a drain electrode (843) of the driving thin film transistor (830) are on an upper surface of the interlayer insulating film (832). Heo, however, does not specifically disclose wherein an active layer and a gate electrode of the driving thin film transistor are covered by the interlayer 
Regarding claim 18, Bang discloses wherein the auxiliary electrode (106c) is located in the same layer as the flattened portions of the source electrode and drain electrode (106) of the driving thin-film transistor (102/104/106).
Regarding claim 22, Heo discloses the organic light-emitting display device of claim 1. Bang further discloses a pad electrode (Fig. 1, 50) in the edge area (14). Neither Heo nor Band specifically discloses wherein the auxiliary electrode is located in the same layer as the pad electrode in the edge area. Nevertheless, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the organic light-emitting display device disclosed by Heo and Bang to include wherein the auxiliary electrode is located in the same layer as the pad electrode in the edge area, since forming various electrodes in the layer simplifies that manufacturing process by requiring fewer deposition, masking, and etching steps.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822